Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 6, 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200117202 A1 to Tanimori et al. (hereinafter, Tanimori). 
Regarding claim 1, Tanimori discloses: 
a vehicle control method applied to a system including a vehicle controller arranged on a vehicle and a server configured to communicate with the vehicle controller {Tanimori, abstract: A traffic information determination device includes a server configured to acquire driving environment information that may affect safety of traveling of a vehicle to be subjected to autonomous driving control},
the vehicle controller including a first storage device configured to store operating data used when operating an electronic device of the vehicle, the vehicle control method, comprising: executing a state obtaining process that obtains a state of the vehicle based on a detection value of a sensor arranged on the vehicle with processing circuitry; executing an operating process that operates the electronic device based on the state of the vehicle obtained in the state obtaining process and the operating data stored in the first storage device with the processing circuitry {Tanimori, paragraph [0049]: The vehicle 20 includes an autonomous driving controller 21, a sensor unit 22, an outside-vehicle communication unit 23, a driving unit 24, a steering unit 25, and a braking unit 26, which are connected to each other via an in-vehicle network 27. / It is noted that an autonomous vehicle controller implies the storage device, the electronic device, the state of the vehicle.};
executing an environment information obtaining process that obtains environment information with the processing circuitry, the environment information being information related to a traveling environment, and the traveling environment being an environment in which the vehicle is traveling {Tanimori, paragraph [0050]: The autonomous driving controller 21 outputs a control signal generated for movement to a destination along a route to the driving unit 24, the steering unit 25, and the braking unit 26 based on the vehicle environment information input from the sensor unit 22, to control an operation of the vehicle.}; 
executing an environment determination process that determines whether the traveling environment indicated by the environment information obtained in the environment information obtaining process is changed with the processing circuitry; and when the environment determination process determines that the traveling environment is changed, executing a data changing process that causes the vehicle controller to obtain the operating data corresponding to the environment information from the server and causes the first storage device to store the operating data with the processing circuitry {Tanimori, abstract: determine a first allowable area in which traveling of the vehicle is allowed, and in which traveling of the vehicle is not allowed when a person gets on the vehicle, based on the driving environment information, and determine a second allowable area in which traveling of the vehicle is allowed, and in which traveling of the vehicle is allowed even when the person gets on the vehicle, based on the driving environment information. / paragraph [0011]: The traffic information includes a vehicle configured to perform autonomous driving control; and a server including a communication device. The server is configured to acquire driving environment information that affects safety of traveling of the vehicle, determine a first allowable area in which traveling of the vehicle is allowed, and in which traveling of the vehicle is not allowed when a person gets on the vehicle, based on the driving environment information, determine a second allowable area in which traveling of the vehicle is allowed, and in which traveling of the vehicle is allowed even when the person gets on the vehicle, based on the driving environment information [operating data corresponding to the environment information], and transmit the first allowable area and the second allowable area to the vehicle via the communication device; and the vehicle is configured to communicate with the server, be allowed to travel within the first allowable area and the second allowable area when no person gets the vehicle, and be allowed to travel within the second allowable area when a person gets on the vehicle. / It is noted that determination of the first allowable area and the second allowable area based on the driving environment information implies change of travelling environment.}.  
Regarding claim 2, which depends from claim 1, Tanimori discloses:
wherein the environment information includes information related to an area in which the vehicle is traveling, and the environment determination process includes a process that determines that the traveling environment is changed when the area in which the vehicle is traveling, indicated by the environment information, is changed {Tanimori, fig. 1, abstract, paragraph [0011] / It is noted that determination of the first allowable area and the second allowable area based on the driving environment information implies that the traveling environment is changed when the area in which the vehicle is traveling, indicated by the environment information, is changed. That is, an area is implied as defined based on a certain driving environment information}.
Regarding claim 6, which depends from claim 1, 
wherein the server includes a second storage device configured to store multiple of the operating data corresponding to pieces of the environment information that are assumed, and the data changing process includes a data selection process that selects operating data that corresponds to the environment information obtained in the environment information obtaining process from the multiple of the operating data stored in the second storage device, a transmission process that transmits the operating data selected in the data selection process to the vehicle controller, and a data storing process that causes the first storage device to store the operating data transmitted from the server in the transmission process {Tanimori, figs. 2, 3A, 3B, 4, abstract, paragraphs [0049], [0011]: it is noted a data selection process is implied since the server of Tanimori determines areas based on the environment information and communicate with the vehicle to allow travel.}.  
Regarding claim 8, which depends from claim 1, Tanimori discloses:
wherein the processing circuitry includes a first execution device arranged on the vehicle and a second execution device arranged on the server, and the vehicle control method, further comprising: executing the state obtaining process and the operating process with the first execution device; executing the environment information obtaining process with the first execution device or the second execution device; and executing the data changing process with the first execution device and the second execution device {Tanimori, figs. 2, 3A, 3B, 4, abstract, paragraphs [0049], [0050], [0011]}.  
	Regarding claim 9, which refers to claim 8, Tanimori discloses:
A vehicle controller, comprising the first execution device and the first storage device according to claim 8 {Tanimori, figs. 2, 3A, 3B, 4, abstract, paragraphs [0049], [0050], [0011]}.  
	Regarding claim 10, which refers to claim 8, Tanimori discloses:
A server, comprising the second execution device according to claim 8 {Tanimori, figs. 2, 3A, 3B, 4, abstract, paragraphs [0049], [0050], [0011]}.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimori.
Regarding claim 3, which depends from claim 1, Tanimori does not explicitly disclose: wherein the environment information includes information related to a current season, and the environment determination process includes a process that determines that the traveling environment is changed when the season indicated by the environment information is changed.  
	In relation to this limitation, Tanimori discloses in paragraph [0060]: the weather information, the traffic information, the time information, and the region information can be used as the driving environment information.
	It is noted that the weather information is closely related to a current season.	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the environment information of Tanimori to include current season as one of the driving environment information in order to adopt a season as a factor for determining driving environment.
Claim(s) 4, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimori in view of US 20190369637 A1 to Shalev-Shwartz et al. (hereinafter, Shalev-Shwartz).
Regarding claim 4, which depends from claim 1, Tanimori discloses: wherein the operating data includes relationship specifying data specifying a relationship between the state of the vehicle and an action variable, the action variable is related to operation of the electronic device {Tanimori, paragraph [0049] / It is noted that the state of the vehicle and the action variable are implied by  autonomous vehicle control}.
Tanimori does not explicitly disclose: the relationship specifying data is obtained by executing a process that assigns a reward based on the state of the vehicle when the electronic device is operated in accordance with a value of the action variable determined by the state of the vehicle and the relationship specifying data, the reward assigned when a property of the vehicle meets a predetermined criterion being greater than the reward assigned when the property of the vehicle does not meet the predetermined criterion, and a process that updates the relationship specifying data using the state of the vehicle when the electronic device is operated, the value of the action variable used for operation of the electronic device, and the reward corresponding to the operation as inputs to a predetermined update mapping, and the update mapping is configured to output the relationship specifying data that is updated so that an expected return of the reward is increased when the electronic device is operated in accordance with the relationship specifying data.
 Shalev-Shwartz remedies this and teaches in paragraph [0164]: The system may be trained through exposure to various navigational states, having the system apply the policy, providing a reward (based on a reward function designed to reward desirable navigational behavior). Based on the reward feedback [update mapping], the system may “learn” the policy and becomes trained in producing desirable navigational actions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reward feature and of Shalev-Shwartz with the described invention of Tanimori in order to train and improve the autonomous control training system.
Regarding claim 5, which depends from claim 1, Tanimori discloses: wherein the operating data includes control mapping data generated based on relationship specifying data specifying a relationship between the state of the vehicle and an action variable, the action variable is related to operation of the electronic device {Tanimori, paragraph [0049] / It is noted that the state of the vehicle and the action variable are implied by  autonomous vehicle control and control mapping data is one of the use of the relationship specifying data.}.
Shalev-Shwartz teaches: the relationship specifying data is obtained by executing a process that assigns a reward based on the state of the vehicle when the electronic device is operated in accordance with a value of the action variable determined by the state of the vehicle and the relationship specifying data, the reward assigned when a property of the vehicle meets a predetermined criterion being greater than the reward assigned when the property of the vehicle does not meet the predetermined criterion, and a process that updates the relationship specifying data using the state of the vehicle when the electronic device is operated, the value of the action variable used for operation of the electronic device, and the reward corresponding to the operation as inputs to a predetermined update mapping, and the update mapping is configured to output the relationship specifying data that is updated so that an expected return of the reward is increased when the electronic device is operated in accordance with the relationship specifying data {Shalev-Shwartz, paragraph [0164]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the reward feature and of Shalev-Shwartz with the described invention of Tanimori in order to train and improve the autonomous control training system.
Regarding claim 7, which depends from claim 4, Tanimori further discloses: wherein the vehicle is a first vehicle that is one of vehicles configured to communicate with the server, and the data changing process includes a vehicle search process that searches, when the traveling environment indicated by the environment information of the first vehicle is changed, for a second vehicle that is traveling in the traveling environment that is same as the changed traveling environment of the first vehicle, a changing data obtaining process that causes the server to obtain the relationship specifying data of the second vehicle searched in the vehicle search process from the second vehicle, a transmission process that transmits the relationship specifying data of the second vehicle obtained by the server in the changing data obtaining process to the first vehicle, and a data storing process that causes the first storage device of the first vehicle to store the operating data of the second vehicle transmitted from the server to the first vehicle in the transmission process {Tanimori, paragraph [0030]: The vehicle 20 is an autonomous driving vehicle that provides a service (mobility service) as mobility such as a taxi, a bus, and a ride share. Although one vehicle 20 is illustrated in FIG. 1, the system 1 may include a plurality of vehicles.}
It is noted that since the system include multiple vehicles, it would have been obvious to modify the system of Tanimori to search if there is another vehicle in the same traveling environment and utilize the data by the searched vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661